1

2

3

4

5

6                                   UNITED STATES DISTRICT COURT
7                                 CENTRAL DISTRICT OF CALIFORNIA
8

9    RACHEL BLYUMKIN, individually and on )            Case No. CV 21-2418 FMO (PVCx)
     behalf of all others similarly situated, )
10                                            )
                           Plaintiff,         )
11                                            )        ORDER DISMISSING ACTION WITHOUT
                    v.                        )        PREJUDICE
12                                            )
     MEDICARE WORLD, LLC,                     )
13                                            )
                           Defendant.         )
14                                            )
15
            The complaint in the above-captioned case contains individual and class allegations, and
16
     while an answer has been filed, no substantial motion practice has taken place in the matter.
17
     Now, the court is informed that the parties have settled the matter, and that plaintiff anticipates
18
     filing a stipulation to dismiss her “individual claims with prejudice and the pu[ta]tive class without
19
     prejudice[.]” (See Dkt. 19, Notice of Settlement at 1-2). Having reviewed the case file and
20
     determined that no prejudice to the putative class will result from the dismissal, IT IS ORDERED
21
     that the above-captioned action is hereby dismissed without prejudice. The dismissal shall be
22
     without costs and plaintiff shall retain the right, upon good cause shown within 60 days from the
23
     filing date of this Order, to re-open the action if settlement is not consummated. The court
24
     retains full jurisdiction over this action and this Order shall not prejudice any party to this action.
25
     Dated this 15th day of July, 2021.
26
                                                                             /s/
27                                                                   Fernando M. Olguin
                                                                United States District Judge
28
